Citation Nr: 0839731	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1962 
to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) disability rating, effective 
from May 10, 2004.  The veteran perfected an appeal from the 
initial noncompensable rating assigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

On June 14, 2005, the veteran submitted a substantive appeal, 
VA Form 9, Appeal to the Board of Veterans' Appeals.  On that 
form at that time, by checking the appropriate box, he 
clearly indicated that he did not want a Board hearing.

On the following day, June 15, 2005, the veteran submitted an 
amended VA Form 9, on which he wrote that he wanted to state 
his case.  The form contains additional language added to 
argue his case.  On that form, he also checked the box 
designating that he was requesting a Board hearing at the RO, 
which is otherwise known as a "Travel Board hearing."

In other words, in the veteran's amended VA Form 9 received 
June 15, 2005, he requested that the RO arrange for a hearing 
before a Veterans Law Judge of the Board, at the RO (Travel 
Board hearing).  Review of the claims file shows that the RO 
has not taken any action to respond to the appellant on this 
matter to schedule the requested Travel Board hearing; and 
the veteran did not later withdraw his request for a hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a claimant, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2008).  
Because failure to afford the appellant the requested hearing 
would constitute a denial of due process and result in any 
Board decision being vacated, 38 C.F.R. 
§ 20.904(a) (2008), this matter must be addressed before the 
Board promulgates a decision.  Travel Board hearings are 
scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a) (2008).

Accordingly, the case is remanded to the RO for the following 
action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge of 
the Board, at the RO, pursuant to 
38 C.F.R. §§ 20.700, 20.704, 20.705 
(2008).  The RO should notify the 
appellant and his representative of the 
date, time, and place of the hearing.  
After the hearing is conducted, or if the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

